In a declaratory judgment action, inter alia, seeking resolution of a boundary dispute between adjoining landowners, plaintiffs appeal from an order of the Supreme Court, Orange County (Ferraro, J.), dated September 21, 1984, which granted Antonio and Vera Reda’s motion to vacate a default judgment which had been entered against them on condition that respondents’ counsel pay plaintiffs $50.
Order modified, by increasing the penalty imposed on counsel for respondents to $250. As so modified, order affirmed, without costs or disbursements. Counsel’s time to pay the $250, less any amounts already paid, is extended until 30 days after service upon him of a copy of the order to be made hereon with notice of entry.
Under the circumstances of this case, respondents should be permitted to serve an answer and receive a determination on the merits as to the underlying conflict concerning the correct boundary lines of their property. However, we find that the sanction imposed was inadequate to the extent indicated. Mangano, J. P., Bracken, Weinstein, Lawrence and Kooper, JJ., concur.